 



Exhibit 10.1
Summary of 2007 Non-Management Director Compensation
With the approval of The Williams Companies, Inc. 2007 Incentive Plan by the
company’s stockholders on May 17, 2007, the following compensation was awarded
to the non-management directors of The Williams Companies, Inc. on May 17, 2007:

                                              Annual Retainer                  
                                  Long-term                                
incentive                 Chair Retainers   Total fees paid in   (number of    
            and Special   cash or paid in   restricted stock     Cash payment  
Full value shares1   Committee fees   stock   units)2
Kathleen B. Cooper
  $ 75,000     $ 35,010       —     $ 110,010       3,000  
Irl F. Engelhardt
  $ 75,000     $ 35,010       —     $ 110,010       3,000  
William R. Granberry
  $ 75,000     $ 35,010       —     $ 110,010       3,000  
William E. Green3
  $ 75,000     $ 35,010     $ 10,000     $ 120,010       3,000  
Juanita H. Hinshaw4
  $ 75,000     $ 35,010     $ 10,000     $ 120,010       3,000  
W. R. Howell5
  $ 75,000     $ 35,010     $ 30,000     $ 140.010       3,000  
Charles M. Lillis6
  $ 75,000     $ 35,010     $ 20,000     $ 130,010       3,000  
George A. Lorch7
  $ 75,000     $ 35,010     $ 20,000     $ 130,010       3,000  
William G. Lowrie8
  $ 75,000     $ 35,010     $ 15,000     $ 125,010       3,000  
Frank T. MacInnis9
  $ 75,000     $ 35,010     $ 10,000     $ 120,010       3,000  
Janice D. Stoney
  $ 75,000     $ 35,010       —     $ 110,010       3,000  

 

1   1,228 shares at $28.51 per share.   2   Payable May 17, 2010, or upon death
or other termination of service as a non-management director of the Company.   3
  Special Litigation Committee fee ($10,000).   4   Special Litigation Committee
fee ($10,000).   5   Lead Director fee ($20,000); Compensation Committee chair
fee ($10,000).   6   Special Litigation Committee fee ($10,000); Finance
Committee chair fee ($10,000).   7   Special Litigation Committee fee ($10,000);
Special Litigation Committee chair fee ($10,000).   8   Audit Committee chair
fee ($15,000).   9   Nominating and Governance Committee chair fee ($10,000).

